    AO 450 (Rev. 10/09) Judgment in a Civil Action
             USDC IN/ND case 2:18-cv-00035-JVB-APR document 11 filed 10/26/18 page 1 of 2
                                                      UNITED STATES DISTRICT COURT
                                                      NORTHERN DISTRICT OF INDIANA


         UNITED STATES OF AMERICA and                             )

                 THE STATE OF INDIANA                             )
                             Plaintiff(s)                         )
                                                                  )      Civil Action No. 2:18 CV 35 JVB
                                  V.
       INDIANA HARBOR COKE COMPANY,                               )

              SUNCOKE ENERGY, INC. and                            )

                     COKENERGY, LLC.                              )

                             Defendant(s)                         )


                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):
    the plaintiff(s)                                                                                              recover from
the defendant(s)                                                                                                  the amount of

                                                                                       dollars ($              ), which includes
prejudgment interest at the rate of                  %, plus postjudgment interest at the rate of          %, along with costs.

    the plaintiff(s) recover nothing, the action to be dismissed on the merits, and the defendant(s)
                                                               recover costs from the plaintiff(s)
                                                                                                           .

    other: Judgment is entered by Consent Decree in favor of the plaintiffs, the United States of America and

the State of Indiana and against the defendants, Indiana Harbor Coke Company, Suncoke Energy Inc. and

Cokenergy, LLC.

This action was (check one):
   tried by a jury with Judge                                                   presiding, and the jury has rendered a verdict.

   tried by Judge                                                        without a jury and the above decision was reached.

   decided by Judge Joseph S. Van Bokkelen                                   on a motion for    a Consent Decree.
                                                                                        .
         USDC IN/ND case 2:18-cv-00035-JVB-APR document 11 filed 10/26/18 page 2 of 2

Date   October 26, 2018                        CLERK OF COURT
                                                         /s/ Kimberly J. Pastrick

                                                   Signature of Clerk or Deputy Clerk
